TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00722-CV


Willis Martin, Jr., Appellant

v.

City of Temple, John Bailey, Susan Long, Jamey Secrest, Randy Stumberg, John Tolbert,
Bill Jones, Ernest Knox, Sr., Dean Winkler, David Blackburn, Richard Therriault, Brian
Kosel, Danny Dunn, Jason Vendever, Jimmy Taylor, and Kathleen Barina, Appellees



FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 222,223C, HONORABLE J. F. CLAWSON, JR., JUDGE PRESIDING



NO. 03-09-00723-CV


Willis Martin, Jr., Appellant

v.

City of Temple, John Bailey, Susan Long, Jamey Secrest, Randy Stumberg, John Tolbert,
Bill Jones, Ernest Knox, Sr., Dean Winkler, David Blackburn, Richard Therriault, Brian
Kosel, Danny Dunn, Jason Vendever, Jimmy Taylor, and Kathleen Barina, Appellees



FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 239,717C, HONORABLE J. F. CLAWSON, JR., JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant has filed a notice of appeal from the trial court's orders dismissing his
claims against appellees and severing those claims into a separate cause.  Trial court cause number
239,717C (our cause number 03-09-00723-CV) is the severed cause of action in which the
trial court's orders of dismissal are final and appealable.  Appellant's claims against other defendants
not dismissed from the suit are continuing in trial court cause number 222,223C (our cause number
03-09-00722-CV).  Although there are two cause numbers pending in this Court, appellant is seeking
to appeal from the same orders in both causes.  We therefore consolidate the issues, records, and
documents filed in cause number 03-009-00722-CV into cause 03-09-00723-CV.  The consolidated
causes will proceed under the style of cause 03-09-00723-CV, and cause 03-09-00722-CV is
dismissed.

					__________________________________________
					David Puryear,  Justice
Before Justices Patterson, Puryear and Henson
Dismissed
Filed:   May 21, 2010